DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-41 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/02/2021, 02/19/2021, and 06/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 5-9, 15, 25-28, 30, 35, and 37-38 are objected to because of the following informalities: lack of terminology consistency

Claim 5, line 1, recites “determining one or more second users” and should be changed to -- determining the one or more second users --.
Claim 5, line 4, recites “logical structure; and” and should be changed to -- logical structure; [[and]] --.
Claim 5, line 5, recites “each of the one more second users, whether the second user satisfies” and should be changed to -- each of the one or more second users, whether the one or more second users satisfies --.  Similar changes are suggested for subsequent claims.
Claim 5, line 8, recites “one or more access criteria” and should be changed to -- one or more access criteria. --.

Claim 6, line 1, recites “one or more criteria” and should be changed to -- one or more access criteria --.  Similar changes are suggested for subsequent claims.

Claim 15, line 2, recites “of the logical structure” and should be changed to -- of the plurality of logical structures--.

Claim 25, line 5, recites “to that second user” and should be changed to -- to [[that]] the particular second user --.

Claim 26, line 5, recites “enabling that second user to share content” and should be changed to -- enabling [[that]] the particular second user to share the content --.

Claim 27, line 4, recites “a selection of one of the presented logical structures” and should be changed to -- a selection of one of the at least some of the presented logical structures --.
Claim 27, line 6, recites “the selected logical structure” and should be changed to -- the selected one of at least some of the logical structures --.


Claim 28, line 1, recites “presenting at least some of the logical structures” and should be changed to -- presenting the at least some of the logical structures --.  Similar changes are suggested for subsequent claims.
Claim 28, line 3, recites “for each of the logical structures” and should be changed to -- for each of the presented at least some of the logical structures --.

Claim 30, line 2, recites “from a first user” and should be changed to -- from [[a]] the first user --.

Claim 35, line 5, recites “that the user has died” and should be changed to -- that the first user has died --.

Claim 37, line 5, recites “presenting the contents” and should be changed to -- presenting the retrieved contents --.

Claim 38, line 1, recites “wherein the contents” and should be changed to -- wherein the presented contents --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Szabo (2007/0156677).

Regarding claim 1, Szabo discloses a method comprising:
generating, using a communications platform, a plurality of logical structures (Szabo discloses that the user model or personal profile remains in possession and control of the user, while residing remote from the user, having public/private information being accessible) (Szabo, para. 161);
receiving, from a first user using the communications platform, first content to be shared within a first logical structure of the plurality of logical structures (Szabo discloses that all or a portion of the user’s information can be stored, modified, transmitted, or shared) (Szabo, para. 234);
determining, using the communications platform, one or more second users associated with the first logical structure (Szabo discloses that the rights to the user’s objects can be limited based on the accepted or imposed restrictions for access for other users) (Szabo, para. 166); and
transmitting, using the communications platform, contents of the first logical structure including the first content to the one or more second users (Szabo discloses that the query and associated parameters are fully defined, the user may transmit information for other users to view) (Szabo, para. 221).

Regarding claim 2, Szabo discloses the method of claim 1, further comprising:
receiving, from a third user using the communications platform, second content to be shared within a second logical structure of the plurality of logical structures (Szabo discloses that all or a portion of the user’s information can be stored, modified, transmitted, or shared) (Szabo, para. 234);
determining, using the communications platform, one or more fourth users associated with the second logical structure (Szabo discloses that the rights to the user’s objects can be limited based on the accepted or imposed restrictions for access for other users) (Szabo, para. 166); and
transmitting, using the communications platform, contents of the second logical structure including the second content to the one or more fourth users (Szabo discloses that the query and associated parameters are fully defined, the user may transmit information for other users to view) (Szabo, para. 221).

Regarding claim 3, Szabo discloses the method of claim 2, wherein the second logical structure is nested within the first logical structure (Szabo discloses that the user interface includes visual presentation of information in the form of hierarchal, nested, zoomable, and/or nodal) (Szabo, para. 82).

Regarding claim 4, Szabo discloses the method of claim 2, wherein the one or more fourth users are a subset of the one or more second users (Szabo discloses that the user can be identified with a class of users, with predefined or adaptive categories, such as, personal data (i.e., age, profession, interests, etc.), answers to specific questions, etc.) (Szabo, para. 96).

Regarding claim 5, Szabo discloses the method of claim 1, wherein determining one or more second users associated with the first logical structure comprises:
receiving, from each of the one or more second users, a request to access the first logical structure (Szabo discloses that the user is presented with a visual display with a hierarchal path representing a resource locator for accessible objects, wherein the selection of a predefined level is interpreted to be requested and accessible) (Szabo, para. 279); and
determining, for each of the one more second users, whether the second user satisfies one or more access criteria associated with the first logical structure (Szabo discloses that the user is assigned a role which may be categorized as a general user type or a global profile which can impose a set of rules or constraints on the information presentation, such as ranking and sorting preferences, amount and type of information to be allowed) (Szabo, para. 259); and
enabling access to the first logical structure by each of the one or more second users that satisfies the one or more access criteria (Szabo discloses that the user is assigned a role which may be categorized as a general user type or a global profile which can impose a set of rules or constraints on the information presentation, such as ranking and sorting preferences, amount and type of information to be allowed) (Szabo, para. 259).

Regarding claim 6, Szabo discloses the method of claim 5, wherein the one or more criteria comprises an age requirement (Szabo discloses that the user can be identified with a class of users, with predefined or adaptive categories, such as, personal data (i.e., age, profession, interests, etc.), answers to specific questions, etc.) (Szabo, para. 96).

Regarding claim 7, Szabo discloses the method of claim 5, wherein the one or more criteria comprises a geographical location requirement (Szabo discloses that the criteria includes characteristics of information such as geographical association or source) (Szabo, para. 390).

Regarding claim 8, Szabo discloses the method of claim 5, wherein the one or more criteria comprises a payment requirement (Szabo discloses that the premium content such as information objects that are available only by subscription or through payment, may be highlighted and/or segregated from free or basic content) (Szabo, para. 207).

Regarding claim 9, Szabo discloses the method of claim 5, wherein the one or more criteria comprises a requirement that the second user provide a particular answer in response to a prompt (Szabo discloses that the pre-search phase is when the user is prompted to respond to certain questions that narrow the scope of a search and the post-search phase is when the user is provided with content that is defined by the user’s answer or response) (Szabo, para. 389).

Regarding claim 10, Szabo discloses the method of claim 1, wherein the first content includes at least one of a chat message, a post, audio, or video (Szabo discloses that the user is provided with content (i.e., images, video, audio, or other types of data) based on the search query) (Szabo, para. 195).

Regarding claim 11, Szabo discloses the method of claim 1, wherein the first content includes a combination of a chat message, a post, audio, and video (Szabo discloses that the user is provided with content (i.e., images, video, audio, or other types of data) based on the search query) (Szabo, para. 195).

Regarding claim 12, Szabo discloses the method of claim 1, wherein the first content includes an event invitation (Szabo discloses that the system could suggest a transaction in such products and/or invite a user to enter an order using an electronic wallet) (Szabo, para. 388).

Regarding claim 13, Szabo discloses the method of claim 1, wherein the first content includes a poll or questionnaire (Szabo discloses that the pre-search phase (questionnaire) is when the user is prompted to respond to certain questions that narrow the scope of a search and the post-search phase is when the user is provided with content that is defined by the user’s answer or response) (Szabo, para. 389).

Regarding claim 14, Szabo discloses the method of claim 1, wherein the first content includes an indication of a geographical location (Szabo discloses that the criteria includes characteristics of information such as geographical association or source) (Szabo, para. 390).

Regarding claim 15, Szabo discloses the method of claim 1, wherein the first content includes an image to be overlaid over other content of the logical structure (Szabo discloses that the graphic representation is provided with a linkage between web pages, which provide an indication of an apparent physical interrelation between hyperlinks, such as when one branch of the tree is touch, then a displacement of other branches of the tree opens up) (Szabo, para. 401).

Regarding claim 16, Szabo discloses the method of claim 1, wherein the first content is selected using a graphical user interface (Szabo discloses that the user is provided with a human user computer graphic interface system) (Szabo, para. 283).

Regarding claim 17, Szabo discloses the method of claim 1, wherein generating the plurality of logical structures comprises:
receiving, from a second user, template data indicating a first type of logical structure, the template data including one or more parameters associated with the first type of logical structure (Szabo discloses that the objects in inventories, catalogues, auctions, organized or informal exchanges, and/or collections represent other suitable objects for organization with a template) (Szabo, para. 380);
generating the first type of logical structure based on the template data (Szabo discloses that the objects in inventories, catalogues, auctions, organized or informal exchanges, and/or collections represent other suitable objects for organization with a template) (Szabo, para. 380);
receiving, from a third user, a request to generate a second logical structure according to the first type (Szabo discloses that the email communications, documents and data files, and other groups of objects or icons representing objects that may be organized with expressly recognized interrelations using a hierarchal template) (Szabo, para. 380); and
generating the second logical structure using the template data (Szabo discloses that the objects in inventories, catalogues, auctions, organized or informal exchanges, and/or collections represent other suitable objects for organization with a template) (Szabo, para. 380).

Regarding claim 18, Szabo discloses the method of claim 17, wherein the one or more parameters comprises an indication of a type of content that can be shared within the first type of logical structure (Szabo discloses that the user’s favorites collection includes hyperlinks to related directory materials, objects that can be modified, transmitted, or shared (i.e., encapsulation characteristics, polymorphism characteristics, inheritable characteristics, multiple inheritance characteristics, dynamic inheritance characteristics, shared inheritance characteristics, and even non-inheritance characteristics)) (Szabo, para. 234).

Regarding claim 19, Szabo discloses the method of claim 17, wherein the one or more parameters comprises an indication of a visual appearance of the first type of logical structure (Szabo discloses that the graphic user interface pointer may act as an oscillator, with each node in the tree having a transfer function, either relating to or independent from the tree hierarchy) (Szabo, para. 401).

Regarding claim 20, Szabo discloses the method of claim 1, wherein the first content comprises an indication of a first product or service for sale (Szabo discloses that the user may wish to avoid all extraneous information, at the cost of usage fees, subscription payments, and/or other model for compensation of the service provider) (Szabo, para. 209).

Regarding claim 21, Szabo discloses the method of claim 20, wherein the indication of the first product or service for sale is generated, at least in part, by:
determining a plurality of products or services for sale in the plurality of logical structures (Szabo discloses that the profiles are organized as hierarchal structures, wherein the correlation parameters are organized according to commonalities between hierarchies, which the first inquiry determines that the hierarchal arrangements are similar, and the second inquiry determines the correlations of the nodes of the hierarchy, with appropriate compensation for differing roles of parties; the parameters include cost, payment terms, quality, delivery, capability, warranty, distance, reputation, technical support, etc.) (Szabo, para. 222);
presenting the plurality of products or services for sale to the first user (Szabo discloses that the profiles are organized as hierarchal structures, wherein the correlation parameters are organized according to commonalities between hierarchies, which the first inquiry determines that the hierarchal arrangements are similar, and the second inquiry determines the correlations of the nodes of the hierarchy, with appropriate compensation for differing roles of parties; the parameters include cost, payment terms, quality, delivery, capability, warranty, distance, reputation, technical support, etc.) (Szabo, para. 222);
receiving, from the first user, a selection of the first product or service for sale among the plurality of products or services for sale (Szabo discloses that the profiles are organized as hierarchal structures, wherein the correlation parameters are organized according to commonalities between hierarchies, which the first inquiry determines that the hierarchal arrangements are similar, and the second inquiry determines the correlations of the nodes of the hierarchy, with appropriate compensation for differing roles of parties; the parameters (selections) include cost, payment terms, quality, delivery, capability, warranty, distance, reputation, technical support, etc.) (Szabo, para. 222); and
generating the indication of the first product or service for sale based on the selection (Szabo discloses that the profiles are organized as hierarchal structures, wherein the correlation parameters are organized according to commonalities between hierarchies, which the first inquiry determines that the hierarchal arrangements are similar, and the second inquiry determines the correlations of the nodes of the hierarchy, with appropriate compensation for differing roles of parties; the parameters include cost, payment terms, quality, delivery, capability, warranty, distance, reputation, technical support, etc.) (Szabo, para. 222).

Regarding claim 22, Szabo discloses the method of claim 20, wherein the plurality of products or services for sale are determined, at least in part, using an electronic commerce platform different from the communications platform  (Szabo discloses that the preferred primary basis for incentives is e-commerce transactions, where the primary incentives provide a set of useful services, such as, personal shopping or information gathering agents, news feeds, email, personal homepage or websites, electronic wallet services, best price services, consumer review services, online auction systems or auction monitoring systems, chat rooms, chat room monitoring services, etc.) (Szabo, para. 212).

Regarding claim 23, Szabo discloses the method of claim 1, further comprising modifying the first content based on one or more rules (Szabo discloses that the user is assigned a role which may be categorized as a general user type or a global profile which can impose a set of rules or constraints on the information presentation, such as ranking and sorting preferences, amount and type of information to be allowed) (Szabo, para. 259).

Regarding claim 24, Szabo discloses the method of claim 23, wherein the one or more rules comprises an indication of one or more words to be removed from the first content (Szabo discloses that the collection indexes can be rebuilt to add or remove individual document to term relations) (Szabo, para. 75).

Regarding claim 25, Szabo discloses the method of claim 1, further comprising:
receiving, from the first user, a command to disassociate a particular second user among the one or more second users from the first logical structure (Szabo discloses that the rights management module provide a limitation to retransmit or reuse portions of the object according with the accepted or impose restrictions; the confidential information in the object can be deleted, modified (disassociated) or substituted for those restricted before the transmission of information) (Szabo, para. 166); and
responsive to receiving the command, preventing transmission of the contents of the first logical structure to that second user (Szabo discloses that the particular restrictions can be disregarded based on the required successful completion of a rights management clearance for release, otherwise the user is restricted to the confidential information) (Szabo, para. 169).

Regarding claim 26, Szabo discloses the method of claim 1, further comprising:
receiving, from the first user, a command to enable a particular second user among the one or more second users to share content within the first logical structure (Szabo discloses that the objects can be transmitted and shared with third parties) (Szabo, para. 165); and
responsive to receiving the command, enabling that second user to share content within the first logical structure (Szabo discloses that the restrictions can encompass an economic interest or require a relatively simple negotiation or micropayment to remove the restriction (enable that the second user to share content)) (Szabo, para. 167).

Regarding claim 27, Szabo discloses the method of claim 1, further comprising:
presenting, to an additional user, at least some of the logical structures among the plurality of logical structures (Szabo discloses that the profiles are organized as hierarchal structures, wherein the correlation parameters are organized according to commonalities between hierarchies, which the first inquiry determines that the hierarchal arrangements are similar, and the second inquiry determines the correlations of the nodes of the hierarchy, with appropriate compensation for differing roles of parties; the parameters include cost, payment terms, quality, delivery, capability, warranty, distance, reputation, technical support, etc.) (Szabo, para. 222);
receiving, from the additional user, a selection of one of the presented logical structures (Szabo discloses that the profiles are organized as hierarchal structures, wherein the correlation parameters are organized according to commonalities between hierarchies, which the first inquiry determines that the hierarchal arrangements are similar, and the second inquiry determines the correlations of the nodes of the hierarchy, with appropriate compensation for differing roles of parties; the parameters (selections) include cost, payment terms, quality, delivery, capability, warranty, distance, reputation, technical support, etc.) (Szabo, para. 222);
associating the additional user with the selected logical structure (Szabo discloses that the rights to the user’s objects can be limited based on the accepted or imposed restrictions for access for other users) (Szabo, para. 166); and
transmitting the contents of the first logical structure including the first content to the additional user (Szabo discloses that the query and associated parameters are fully defined, the user may transmit information for other users to view) (Szabo, para. 221).

Regarding claim 28, Szabo discloses the method of claim 27, wherein presenting at least some of the logical structures among the plurality of logical structures comprises:
determining, for each of the logical structures, an estimated interest in the logical structure by the additional user (Szabo discloses that the system employing relevance feedback, a few resources that are determined to be interesting, or similar to a user query, are presented to the user who provides feedback to the system pertaining to the relevance of the resources) (Szabo, para. 60); and
presenting at least some of the logical structures among the plurality of logical structures according to the estimated interest (Szabo discloses that the user feedback is used to update the query, in an attempt to generate increasingly more precise queries resulting in retrieval of increasingly more relevant resources) (Szabo, para. 60).

Regarding claim 29, Szabo discloses the method of claim 28, wherein the estimated interest in a logical structure is determined based on the additional user's association with one or more other logical structures among the plurality of logical structures (Szabo discloses that the user is provided an improved user interface that includes the visual presentation of information in a form that is nested and set together in groups depending upon the associated characteristics (association with one or more other logical structures)) (Szabo, para. 82).

Regarding claim 30, Szabo discloses the method of claim 1, further comprising:
receiving, from a first user, second content to be shared with a third user independent from the plurality of logical structures (Szabo discloses that all or a portion of the user’s information can be stored, modified, transmitted, or shared) (Szabo, para. 234); and
transmitting the second content from the first user to the third user independent from the plurality of logical structures (Szabo discloses that the query and associated parameters are fully defined, the user may transmit information for other users to view) (Szabo, para. 221).

Regarding claim 31, Szabo discloses the method of claim 1, further comprising: enabling each user of the communications platform to access the contents of the first logical structure (Szabo discloses that the objects can be transmitted and shared with third parties) (Szabo, para. 165).

Regarding claim 32, Szabo discloses the method of claim 1, further comprising:
indicating, to one or more third users not associated with the first logical structure, an existence of the first logical structure (Szabo discloses that the particular restrictions can be disregarded based on the required successful completion of a rights management clearance for release, otherwise the user is restricted to the confidential information) (Szabo, para. 169); and
preventing the one or more third users from accessing the contents of the first logical structure (Szabo discloses that the rights to the user’s objects can be limited based on the accepted or imposed restrictions for access for other users) (Szabo, para. 166).

Regarding claim 33, Szabo discloses the method of claim 1, further comprising:
not indicating, to one or more third users not associated with the first logical structure, an existence of the first logical structure (Szabo discloses that the particular restrictions can be disregarded based on the required successful completion of a rights management clearance for release, otherwise the user is restricted to the confidential information) (Szabo, para. 169); and
preventing the one or more third users from accessing the contents of the first logical structure (Szabo discloses that the rights to the user’s objects can be limited based on the accepted or imposed restrictions for access for other users) (Szabo, para. 166).

Regarding claim 34, Szabo discloses the method of claim 1, further comprising:
receiving, from the first user, a request to transfer ownership of the first logical structure to a third user (Szabo discloses that multiple rights management systems may be present, depending on the particular restrictions; the user may have access to the information outside the scope of the applet, in potential disregard for imposed restrictions or the information is protected, and requires successful completion of a rights management clearance for release (transfer ownership)) (Szabo, para. 169);
responsive to receive the request, transmitting a notification to the third user regarding the request (Szabo discloses that rights management module respect indications of confidential information in the object, and either delete, modify, or substitute information for those restricted portions before transmission) (Szabo, para. 166);
receiving, from the third user, an indication that the third user consents to the request (Szabo discloses that the context of the query is defined, the user is presented with a hierarchal tree of contents, such as a branched hierarchal graphic representation of the information and linkages, for confirmation or consent; if the context in not accurate or of inappropriate scope, the user may change or refine the context) (Szabo, para. 189); and
responsive to receiving the indication that the third user consents to the request, transferring ownership of the first logical structure to the third user (Szabo discloses that multiple rights management systems may be present, depending on the particular restrictions; the user may have access to the information outside the scope of the applet, in potential disregard for imposed restrictions or the information is protected, and requires successful completion of a rights management clearance for release (transfer ownership); the context of the query is defined, the user is presented with a hierarchal tree of contents, such as a branched hierarchal graphic representation of the information and linkages, for confirmation or consent; if the context in not accurate or of inappropriate scope, the user may change or refine the context) (Szabo, para. 169, 189).

Regarding claim 35, Szabo discloses the method of claim 1, further comprising:
receiving, from the first user, a request to transfer ownership of the first logical structure to a third user upon death or incapacity of the first user (Szabo discloses that multiple rights management systems may be present, depending on the particular restrictions; the user may have access to the information outside the scope of the applet (death or incapacitated), in potential disregard for imposed restrictions or the information is protected, and requires successful completion of a rights management clearance for release (transfer ownership)) (Szabo, para. 169);
determining that the first user has died or has become incapacitated (Szabo discloses that multiple rights management systems may be present, depending on the particular restrictions; the user may have access to the information outside the scope of the applet (death or incapacitated), in potential disregard for imposed restrictions or the information is protected, and requires successful completion of a rights management clearance for release (transfer ownership)) (Szabo, para. 169); and
responsive to determining that the user has died or has become incapacitated, transferring ownership of the first logical structure to the third user (Szabo discloses that multiple rights management systems may be present, depending on the particular restrictions; the user may have access to the information outside the scope of the applet, in potential disregard for imposed restrictions or the information is protected, and requires successful completion of a rights management clearance for release (transfer ownership)) (Szabo, para. 169).

Regarding claim 36, Szabo discloses the method of claim 1, further comprising:
retrieving, using the communications platform, data regarding one or more second logical structures implemented using a second communications platform different from the communications platform (Szabo discloses that the objects can be transmitted and shared with third parties (second communications platform)) (Szabo, para. 165); and
generating, using the communications platform, one or more third logical structures based on the data regarding the one or more second logical structures (Szabo discloses that the user is provided an improved user interface that includes the visual presentation of information in a form that is nested and set together in groups depending upon the associated characteristics (association with one or more other logical structures)) (Szabo, para. 82).

Regarding claim 37, Szabo discloses the method of claim 36, wherein retrieving the data regarding the one or more second logical structures comprises retrieving contents of the one or more second logical structures (Szabo discloses that the objects can be transmitted and shared with third parties (second communications platform)) (Szabo, para. 165), and
wherein generating the one or more third logical structures comprises presenting the contents of the one or more second logical structures in the one or more third logical structures (Szabo discloses that the user is provided an improved user interface that includes the visual presentation of information in a form that is nested and set together in groups depending upon the associated characteristics (association with one or more other logical structures)) (Szabo, para. 82).

Regarding claim 38, Szabo discloses the method of claim 37, wherein the contents of the one or more second logical structures are retrieved using an automated application executed on the second communications platform and having access to the one or more second logical structures (Szabo discloses that the automated agent may compare results obtained from comparable queries, either during actual user or based on test queries) (Szabo, para. 257).

Regarding claim 39, Szabo discloses the method of claim 1, further comprising:
receiving, from a third user using the communications platform, second content to be shared within a second logical structure of the plurality of logical structures, wherein the second logical structure is nested within the first logical structure (Szabo discloses that all or a portion of the user’s information can be stored, modified, transmitted, or shared) (Szabo, para. 234);
determining, using the communications platform, one or more fourth users associated with the second logical structure, wherein the one or more fourth users are not associated with the first logical structure (Szabo discloses that the particular restrictions can be disregarded based on the required successful completion of a rights management clearance for release, otherwise the user is restricted to the confidential information) (Szabo, para. 169); and
transmitting, using the communications platform, contents of the second logical structure including the second content to the one or more fourth users (Szabo discloses that the query and associated parameters are fully defined, the user may transmit information for other users to view) (Szabo, para. 221).

Regarding claim 40, Szabo discloses the method of claim 1, wherein the first logical structure is nested within a second logical structure, and wherein the method further comprises:
displaying a first indication of the first logical structure in a directory listing associated with the second logical structure (Szabo discloses that the graphic representation is provided with a linkage between web pages, which provide an indication of an apparent physical interrelation between hyperlinks, such as when one branch of the tree is touch, then a displacement of other branches of the tree opens up) (Szabo, para. 401); and
displaying a second indication of the first logical structure in a directory listing associated with a third logical structure different from the second logical structure (Szabo discloses that the graphic representation is provided with a linkage between web pages, which provide an indication of an apparent physical interrelation between hyperlinks, such as when one branch of the tree is touch, then a displacement of other branches of the tree opens up) (Szabo, para. 401).

Regarding claim 41, Szabo discloses the method of claim 40, further comprising:
receiving, from a third user, a selection of the first indication or the second indication (Szabo discloses that the profiles are organized as hierarchal structures, wherein the correlation parameters are organized according to commonalities between hierarchies, which the first inquiry determines that the hierarchal arrangements are similar, and the second inquiry determines the correlations of the nodes of the hierarchy, with appropriate compensation for differing roles of parties; the parameters (selections) include cost, payment terms, quality, delivery, capability, warranty, distance, reputation, technical support, etc.) (Szabo, para. 222), and
responsive to receiving the selection of the first indication or the second indication, transmitting the contends of the first logical structure including the first content to the third user (Szabo discloses that the user is presented with a visual display with a hierarchal path representing a resource locator for accessible objects, wherein the selection of a predefined level is interpreted to be requested and accessible) (Szabo, para. 279).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rathod (2018/0246983) discloses that based on the selected one or more types of information or content to be communicated, collaborated, shared, presented, and/or connect targeted recipients or viewers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
08/12/2022